After taking into consideration all relevant factors we think that the orders should be modified by fixing the assessments as follows:
(985 Fifth Ave.)

Tear Land Building Total

1943-44 $80,000 $12,000 $92,000
1944-45 80,000 12,000 92,000
1945-46 90,000 12,000 102,000
(986 Fifth Ave.)

Tear Land Building Total

1943-44 $75,000 $8,000 $83,000
1944H15 75,000 8,000 83,000
1945-46 84,000 8,000 92,000
As so modified, the orders appealed from are unanimously affirmed, each with $10 costs and disbursements to the appellants. Settle orders on notice. Present — Martin, P. J., Dore, Cohn, Callahan and Peck, JJ. ’